 1                                                 THE HONORABLE RICHARD A. JONES
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
     UNITED STATES OF AMERICA,                    ) No. CR16-93RAJ
 8                                                )
                     Plaintiff,                   )
 9                                                ) ORDER GRANTING
                v.                                ) MOTION TO SEAL
10                                                )
     ISAIAH BARRE,                                )
11                                                )
                     Defendant.                   )
12                                                )
13          THIS MATTER has come before the undersigned on the motion of Defendant
14   Isaiah Barre to seal Exhibit 1 of his Sentencing Memorandum, filed on February 27,
15   2017. Dkt. 35-1. The Court has considered the motion and records in this case and
16   finds there are compelling reasons to file this exhibit under seal.
17          IT IS ORDERED that Defendant’s Motion to Seal (Dkt. #75) is GRANTED.
18   Exhibit 1 to Defendant’s Sentencing Memorandum, filed on February 27, 2017, shall
19   remain under seal.
20          DATED this 24th day of May, 2019.
21
22
                                                       A
                                                       The Honorable Richard A. Jones
23                                                     United States District Judge
24
25
26

                                                                 FEDERAL PUBLIC DEFENDER
       ORDER TO SEAL EXHIBIT 1                                      1601 Fifth Avenue, Suite 700
       TO DOCKET 35                                                   Seattle, Washington 98101
       (USA v. Isaiah Barre; CR16-93RAJ) - 1                                     (206) 553-1100
